                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION
SETH AARON KING                                   §

v.                                                §       CIVIL ACTION NO. 6:18cv68

DIRECTOR, TDCJ-CID                                §

MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       The Petitioner Seth Aaron King, a prisoner of the Texas Department of Criminal Justice,

Correctional Institutions Division proceeding pro se, filed this application for the writ of habeas

corpus under 28 U.S.C. §2254 challenging the legality of his conviction. This Court referred the
matter to the Honorable John D. Love, United States Magistrate Judge, for consideration pursuant

to applicable laws and orders of this court.
       After review of the pleadings and the state court records, the magistrate judge recommended

that the petition be dismissed. The court has received and considered the Report and

Recommendation of the United States Magistrate Judge filed pursuant to such order, along with the
record, pleadings and all available evidence.

       Petitioner filed objections to the magistrate judge’s Report and Recommendation. The court
conducted a de novo review of the objections in relation to the pleadings and the applicable law.

See FED. R. CIV. P. 72(b). After careful consideration, the court concludes petitioner’s objections

lack merit and should be overruled.
       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues
a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal

                                                  1
constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,
he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of encouragement
to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.),
cert. denied, 531 U.S. 849 (2000).
       Here, petitioner has not shown that any of the issues raised by his claims are subject to
debate among jurists of reason. In addition, the questions presented are not worthy of

encouragement to proceed further. Therefore, petitioner has failed to make a sufficient showing to

merit the issuance of a certificate of appealability.
                                               ORDER

       Accordingly, petitioner’s objections are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s
recommendations. A certificate of appealability will not be issued. All motions which may be
pending in this civil action are DENIED.

      SIGNED this the 25 day of March, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                   2
